ALLEN, J.
1. Under Section 4256 of! the General Code, when the mayor of a village is absent from the village or is unable for any cause to perform his duties, the president pro tem. of council becomes acting mayor and is invested with all powers of the mayor, including his judicial powers.
2. Where the president of the council in the absence of the mayor administers the oath to an affidavit charging a misdemeanor, and issues the warrant, signing his name to affidavit as “T. B. Mulloy, Vice-Mayor of the Village of Newtown,” the word “Vice” is a description of the title of the office of acting mayor, and the affidavit is executed in substantial compliance with the statute.
Judgment reversed.
Marshall, C. J., Matthias and Day, JJ., concur. Wanamaker, J., not participating.